Title: From Benjamin Franklin to [George Whitefield], 6 December 1768
From: Franklin, Benjamin
To: Whitefield, George


Craven street Dec. 6. 68
Judge Smith’s Recommendation of Mr. Rodgers,  sent me by my dear Friend, is a high one indeed! More need not be said in a Man’s favour if he were to be set up as a Candidate for the Title of Arch-Angel. I have not yet had an Answer from Edinburgh. There is sometimes in these Affairs a Delay of two or three Months, when there happens to be no Meeting of the Professors, &c. but I flatter my self we shall not be disappointed. Thanks for your Prayers and Blessings. With the greatest Esteem and sincerest Affection, I am, my dear Friend, Yours ever
B Franklin

[In the margin:] Can you inform me by the Bearer Mr. Coomb when a Vessel goes for Georgia?

